DETAILED ACTION
Allowable Subject Matter
Claims 1–17 are allowed. Claims 1–6 and 10–13 have been amended, claims 7–9 remain original, and claims 14–17 are new in the amendment filed by Applicant on June 28th, 2022.

Terminal Disclaimer
The terminal disclaimer filed on June 28th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,049,628 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Therefore, the non-statutory obviousness-type double patenting rejections over US Patent 11,049,628 are withdrawn.
Response to Amendment
Applicant's amendments to claims 1–6 and 10–13 filed on June 28th, 2022 are accepted because no new matter has been entered.
The objections to claims 11 and 12 are withdrawn in view of the amendments.
The amendments to the Drawing filed on June 28th, 2022 are accepted and the objections are withdrawn.
The rejections of claims 5–6 under 35 U.S.C. §112(b) are withdrawn in view of the amendments.
The non-statutory obviousness-type double patenting rejections over US Patent 11,049,628 are withdrawn in view of the eTerminal Disclaimer.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record for minor informalities appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend “contianer” at line 16 of claim 1 to “container”.
Please amend “closed end of a containment housing” in part c) of claim 14 to “closed end of a target containment housing”.
Please amend “obtain desired isotope” in part g) of claim 14 to “obtain a desired isotope”.

The following is an examiner’s statement of reasons for allowance: Please refer to the arguments provided in pages 11–13 of the Remarks filed June 28th, 2022. No prior art, either alone or in combination teaches or suggests a closed upstream end that is an integral part of a housing, that houses a sample in a capsule in a container provided at the upstream end, with a plurality of hermetic seals downstream from the capsule, in combination with all other limitations.
The closest prior art, Ehst, teaches a capsule containing hazardous material, encased within a container positioned in a tunnel proximal to an end that is open and fails to teach a plurality of hermitic seals placed between the capsule and the downstream end because only one seal is taught.
Nakayama teaches a plurality of threaded plugs as a hermetic seal, but does not need a deformable graphite substrate downstream from the container and upstream of the plugs, in combination with all other limitations. Also Nakayama does not teach a sample capsule within a container positioned in a tunnel or gap.
Stoner teaches a sample within a holder or container, and a threaded hermetic seal plug, but fails to teach a deformable graphite substrate downstream from the container and upstream of the plugs, and does not teach the upstream has a closed end, in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628